28 F.3d 1295
307 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jo-Ann MARSHBURN, Appellant,v.Marvin T. RUNYON, Postmaster General.
No. 94-5071.
United States Court of Appeals, District of Columbia Circuit.
June 30, 1994.Rehearing Denied Aug., 18, 1994.

Before:  WALD, RANDOLPH and ROGERS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance and the opposition thereto, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its order filed March 21, 1994.  The merits of the parties' positions are so clear as to warrant summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  Marshburn's complaint concerning her suspension is untimely because it was not filed in district court within 30 days of the Postal Service's decision.  See 42 U.S.C. Sec. 2000e-16.  Marshburn waived her right to pursue a discrimination complaint concerning her discharge by appealing the decision of the Merit Systems Protection Board to the United States Court of Appeals for the Federal Circuit.   See Smith v. Horner, 846 F.2d 1521, 1523-24 (D.C.Cir.1988).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.